Name: Commission Regulation (EEC) No 1807/86 of 9 June 1986 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 6 . 86 Official Journal of the European Communities No L 157/25 COMMISSION REGULATION (EEC) No 1807/86 of 9 June 1986 on the supply of various lots of skimmed-milk powder as food aid (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder, butter and butteroil as food aid 0&gt; as last amended by Regulation (EEC) No 3826/85 (6) ; whereas, in particular, the periods and terms supply and the proce ­ dure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ^), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (3), as last amended by Regula ­ tion (EEC) No 1335/86 (4), and in particular Article 7 (5) thereof, Whereas following the taking of a number of Decisions on the allocation of food aid the Commission has allo ­ cated to certain countries and beneficiary organizations 4 680 tonnes of skimmed-milk powder to be supplied fob, cif or free at destination ; Whereas, therefore, supply should be effected in accord ­ ance with the rules laid down in Commission Regulation HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83 , supply skimmed-milk powder as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 June 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14. 12. 1982, p. 1 . (2) OJ No L 54, 23 . 2. 1985, p. 1 . (3) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (&lt;) OJ No L 119, 8 . 5 . 1986, p. 19 . 0 OJ No L 142, 1 . 6 . 1983, p . 1 . (6) OJ No L 371 ; 31 . 12 . 1985, p . 1 . No L 157/26 Official Journal of the European Communities 12. 6 . 86 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 10 December 1985 2. Recipient Bolivia 3 . Country of destination Bolivia (via Antofagasta) 4. Stage and place of delivery Free at destination La Paz via Antofagasta 5 . Representative of the recipient Antofagasta Superintendende AADAA, Sr Vladimiro Ergueta, Calle MAA No 2668 (tel . : 223 261 ) Oficina responsable La Paz : Sr Angel Castro, Km 1 5, Camino La Paz-Viacha (tel . : 364 051 and 355 751 ) 6 . Total quantity 350 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency  9. Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10. Packaging 25 kg 11 . Supplementary markings on the packaging 'LECHE EN POLVO DESCREMADA ENRIQUECIDA CON VITAMINAS / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A BOLIVIA / DISTRIBUCIÃ N GRATUITA' 12. Shipment period Before 31 August 1986 13 . Closing date for the submission of tenders 7 July 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 15 September 1986 21 July 1986 15. Miscellaneous &lt;4) 12. 6 . 86 Official Journal of the European Communities No L 157/27 Description of the lot B 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 10 December 1985 2. Recipient Bolivia 3 . Country of destination Bolivia (via Antofagasta) 4. Stage and place of delivery Free at destination Oruro via Antofagasta 5 . Representative of the recipient Antofagasta Superintendende AADAA, Sr Vladimiro Ergueta, Calle MAA No 2668 (tel . : 223 261 ) Oficina responsable Oruro : Sr Hugo Novillo, Terminal de buses (tel . : 533 78) 6 . Total quantity 200 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency  9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10. Packaging 25 kg 11 . Supplementary markings on the packaging 'LECHE EN POLVO DESCREMADA ENRIQUECIDA CON VITAMINAS / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A BOLIVIA / DISTRIBUCIÃ N GRATUITA' 12. Shipment period Before 31 August 1986 13 . Closing date for the submission of tenders 7 July 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 15 September 1986 21 July 1986 15. Miscellaneous n No L 157/28 Official Journal of the European Communities 12. 6 . 86 Description of the lot C 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 10 December 1985 2. Recipient Bolivia 3 . Country of destination Bolivia (via Antofagasta) 4. Stage and place of delivery Free at destination Potosi via Antofagasta 5 . Representative of the recipient Antofagasta Superintendende AADAA, Sr Vladimiro Ergueta, Calle MAA No 2668 (tel . : 223 261 ) Oficina responsable Potosi : Sr Marino Martinez, Calle San Alberto esquina Avenida Villazon (tel . : 232 40) 6 . Total quantity 450 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency  9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kg 11 . Supplementary markings on the packaging 'LECHE EN POLVO DESCREMADA ENRIQUECIDA CON VITAMINAS / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A BOLIVIA / DISTRIBUCIÃ N GRATUITA' 12. Shipment period Before 31 August 1986 13 . Closing date for the submission of tenders 7 July 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 15 September 1986 21 July 1986 15 . Miscellaneous 0 12. 6 . 86 Official ' Journal of the European Communities No L 157/29 Description of the lot D 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient WFP 3. Country of destination Yemen Arab Republic 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6. Total quantity 163 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency Dutch 9 . Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10 . Packaging 25 kg 11 . Supplementary markings on the packaging 'YEMEN A.R. 0261300 / ACTION OF THE WORLD FOOD PROGRAMME / HODEIDAH' 12. Shipment period Before 15 July 1986 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (^ Q No L 157/30 Official Journal of the European Communities 12. 6 . 86 Description of the lot E 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient WFP 3 . Country of destination Mauritania 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 45 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency French 9. Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10 . Packaging 25 kg 1 1 . Supplementary markings on the packaging 'MAURITANIA 0252100 / ACTION OF THE WORLD FOOD PROGRAMME / DAKAR IN TRANSIT TO ROSSO' 12 . Shipment period Before 15 July 1986 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (*) (*) Q 12. 6 . 86 Official Journal of the European Communities No L 157/31 Description of the lot F 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient WFP 3. Country of destination Sudan 4. Stage" and place of delivery fob 5. Representative of the recipient (2) (3)  6 . Total quantity 100 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency Danish 9. Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10 . Packaging 25 kg 11 . Supplementary markings on the packaging 'SUDAN 0260101 / ACTION OF THE WORLD FOOD PROGRAMME / PORT SUDAN' 12. Shipment period Before 15 July 1986 13. Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the Danish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (*) (*) No L 157/32 Official Journal of the European Communities 12. 6 . 86 Description of the lot G 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient WFP 3 . Country of destination Morocco A 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6 . Total quantity 2 532 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 October 1985 10 . Packaging 25 kg 11 . Supplementary markings on the packaging 'MAROC 0259200 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / CASABLANCA' 12. Shipment period Before 31 August 1986 13 . Closing date for the submission of tenders 7 July 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 15 September 1986 21 July 1986 15. Miscellaneous 0 0 0 0 12. 6 . 86 Official Journal of the European Communities No L 157/33 Description of the lot H 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient WFP 3 . Country of destination Syria 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 620 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency  9 . Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10. Packaging 25 kg 11 . Supplementary markings on the packaging 'SYRIA 0274601 / ACTION OF THE WORLD FOOD PROGRAMME / LATTAKIA' 12. Shipment period Before 31 August 1986 13 . Closing date for the submission of tenders 7 July 1986 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 15 September 1986 21 July 1986 15. Miscellaneous n n No L 157/34 Official Journal of the European Communities 12. 6 . 86 Description of the lot I 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient WFP 3 . Country of destination Jordan 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6 . Total quantity 1 20 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency United Kingdom . 9 . Specific characteristics  10 . Packaging 25 kg 11 . Supplementary markings on the packaging 'JORDAN 0230102 / ACTION OF THE WORLD FOOD PROGRAMME / AQABA' 12. Shipment period Before 15 August 1986 1 3 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the United Kingdom intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (*) f7) 12. 6 . 86 Official Journal of the European Communities No L 157/35 Description of the lot K 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient ICRC 3. Country of destination Algeria 4. Stage and place of delivery cif Algiers 5. Representative of the recipient (2) (3) l 6 . Total quantity 1 00 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention French 9 . Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10. Packaging 25 kg 11 . Supplementary markings on the packaging A red cross measuring 10x10 cm and : 'SAH-26 / LAIT £CR £M £ EN POUDRE VITAMINfi ' (no other inscription is authorized) 12. Shipment period Before 15 July 1986 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) No L 157/36 12. 6 . 86Official Journal of the European Communities Notes : 1 . This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. 2. See list published in Official Journal of the European Communities No 229 of 26 August 1983, page 2. 3 . The successful tenderer shall contact the recipient as soon as possible in order to determine the necessary shipping documents. 4. Commission delegate to be contacted by successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. 5 . Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and ­ mouth disease nor any other notifiable infectious/contagious disease during the 90 days prior to proces ­ sing. 6 . The successful tenderer shall transmit a certificate of origin to the recipient's representative, at the time of delivery. 7. The successful tenderer shall transmit a health certificate to the recipient's representative at the time of delivery.